     Case 3:19-cv-00410-DMS-AHG Document 121 Filed 05/28/21 PageID.3124 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     BARBARA STEIN and STUART STEIN,                Case No.: 3:19-cv-00410-DMS-AHG
12                                  Plaintiffs,       ORDER SETTING TELEPHONIC
       v.                                             DISCOVERY CONFERENCE
13
14     FARMERS INSURANCE COMPANY
       OF ARIZONA, et al.,
15
                                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
                                                                        3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 121 Filed 05/28/21 PageID.3125 Page 2 of 2



 1           This matter comes before the Court pursuant to an emailed request to chambers for
 2     Court intervention in a discovery dispute raised by Defendant regarding the scheduling of
 3     Plaintiffs’ expert depositions. In response, Plaintiffs have also raised an issue related to
 4     scheduling the depositions of Defendant’s claims personnel.
 5           The Court will address both issues during a telephonic Discovery Conference on
 6     June 1, 2021 at 4:00 p.m. before Magistrate Judge Allison H. Goddard. Counsel shall call
 7     the chambers teleconference line at 1-877-873-8018 and use 8367902 as the access code
 8     to join the conference. The parties are ORDERED to continue meeting and conferring in
 9     the interim to try to reach an informal resolution of their disputes.
10           IT IS SO ORDERED.
11
12     Dated: May 28, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                               3:19-cv-00410-DMS-AHG
